Title: To George Washington from Nicholas Cooke, 31 March 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence March 31st 1776 5 oClock P.M.

I am to inform your Excellency that I have this Moment an Express from Newport informing me that a Ship of War hath arrived in the Harbor of Newport, and that Twenty seven Ships undoubtedly having the ministerial Troops on Board are within Seconet Point. Upon this most alarming Occasion when we have not more than 400 Soldiers upon Rhode Island, and not above 700 or 800 more in the whole Colony besides the Militia not more than Half armed I must use the most pressing Instances with your Excellency to forward sufficient Succours to the Colony with all possible Dispatch. I am about issuing the necessary Orders for calling the whole Militia together and taking other proper Measures. I am Your Excey’s Most obedt Servt

Nichs Cooke

